Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 26 May 2022.  Claims 27-31, 33-35, 37-38 and 40-61 are pending and have been considered as follows.   

Allowable Subject Matter
Claims 27-31, 33-35, 37-38 and 40-61 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Barfoot et al. (US. Patent No. 7756615 B2) teaches a system for coordinating multiple vehicles in a passageway environment (e.g., in underground mines). The system includes methods and apparatus for determining the global position and orientation of a vehicle in said passageway environment, and methods for planning routes and monitoring the travels of multiple vehicles in said passageway environment. A global position and orientation estimation system employs one or more odometric sensors and one or more range sensing devices. It works in three basic steps. In the first step, it records and processes sensor data that is descriptive of the passageway environment by moving the system through said passageway environment. In the second step, it generates a globally consistent map of said passageway environment. Finally, real-time localization is provided by employing odometric sensors and range sensing devices to determine the system's global position and orientation with respect to said globally consistent map, both initially and as it travels through the passageway environment. A route planning method accepts higher-level goals for a set of multiple vehicles in said passageway environment and generates a route plan for each vehicle that minimizes the travel time for the group of vehicles, while at the same time avoiding collisions between vehicles. Route plans are sent to the vehicles for implementation and a monitoring method tracks the global positions and orientations of the vehicles and ensures that both safety and efficiency are maintained.
Further, Whittaker et al. (US. Pub. No. 20080059015 A1) teaches systems, methods, and apparatuses for high-speed navigation. The present invention preferably encompasses systems, methods, and apparatuses that provide for autonomous high-speed navigation of terrain by an un-manned robot. By preferably employing a pre-planned route, path, and speed; extensive sensor-based information collection about the local environment; and information about vehicle pose, the robots of the present invention evaluate the relative cost of various potential paths and thus arrive at a path to traverse the environment. The information collection about the local environment allows the robot to evaluate terrain and to identify any obstacles that may be encountered. The robots of the present invention thus employ map-based data fusion in which sensor information is incorporated into a cost map, which is preferably a rectilinear grid aligned with the world coordinate system and is centered on the vehicle. The cost map is a specific map type that represents the traversability of a particular environmental area using a numeric value. The planned path and route provide information that further allows the robot to orient sensors to preferentially scan the areas of the environment where the robot will likely travel, thereby reducing the computational load placed onto the system. The computational ability of the system is further improved by using map-based syntax between various data processing modules of the present invention. By using a common set of carefully defined data types as syntax for communication, it is possible to identify new features for either path or map processing quickly and efficiently.
Further, Hilbrandie et al. (EP 2203718 B1) teaches a method of processing positioning data and in particular to processing positioning data in order to generate map data arranged to be used in navigation devices and in particular, but not especially in a Portable Navigation Device (PND). The invention also provides related apparatus for providing the method.
Further, Sung et al. (KR 101772977 B1) teaches a mobile robot and its mapping method which can create a 3D map of the surrounding environment of a mobile robot using a TOF (Time of Flight) camera capable of acquiring 3D distance information in real time. Dimensional distance information on an object existing on a path traveled by the mobile robot, accumulates the obtained three-dimensional distance information to construct a map of a predetermined size level, stores the map in a database, Dimensional map of the setting space, thereby making it possible to quickly and accurately create a three-dimensional map of the surrounding environment of the mobile robot.
Further, Shao et al. (WO 2018176472 A1) teaches a scanning method and device for an in-vehicle radar, configured to control a radar to employ, according to different scenarios of a vehicle, different scanning strategies, thus achieving a balance between power consumption of the radar and precision of obstacle detection. The method comprises: acquiring reference obstacle information used to indicate information of an obstacle in a surrounding area of the vehicle; determining, according to the reference obstacle information, a scanning parameter of the in-vehicle radar of the vehicle; and scanning, by employing the scanning parameter, the surrounding area of the vehicle.
Further, Sagoo (CN 110567884 A) teaches a hand for scanning articles of hand-held scanning device. the scanning device comprises is configured to determine information about the spectrum sensor in front of the article spectral data, a spectral sensor. Furthermore, the scanning device comprises is configured to determine information about the article to the spectrum sensor of the distance information of proximity and/or distance sensor. Furthermore, the scanning device comprises is configured to be based on distance information to determine the distance of the object is equal to or lower than the control unit of a predetermined distance threshold value. In addition, the control unit is configured to be responsive to this, spectral data automatically starting the scanning process of the spectrum sensor to determine information about the article.
In regards to independent claims 27, 42, 48, and 49, Barfoot, Whittaker, Hilbrandie, Sung, Shao, and Sagoo, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 

               (Regarding claim 27 and a method of autonomously navigating a vehicle)

               operating the computer for generating, based on the scanning output data from multiple scanning operations, a relative map representing at least a part of the area, the relative map having known dimensions and being relative to a position of the vehicle, wherein the relative map comprises cells, each of the cells being classified to a class selected from at least two classes, comprising traversable and non-traversable, and characterized by dimensions equal or larger than an accumulated drift value of the SCNS over a predefined distance; wherein non-traversable cells correspond to obstacles identified in the scanning output data; (emphasis added)

               (Regarding claim 42 and a system mountable on vehicle for autonomous navigation)

               generate, based on the scanning output data from multiple scanning operations, a map representing at least a part of the area, the map having known dimensions and being relative to a position of the vehicle, wherein the map comprises cells, each cell is classified to a class selected from a group consisting comprising of traversable and non-traversable, and characterized by dimensions equal or larger than an accumulated drift value of the SCNS over a predefined distance; wherein non-traversable cells correspond to obstacles identified in the scanning output data; and receive SCNS data and update a position of the vehicle relative to the cells based on the SCNS data. (emphasis added)

               (Regarding claim 48 and a vehicle capable of autonomous navigation)

               generate, based on the scanning output data from multiple scanning operations, a map representing at least a part of the area, the map having known dimensions and being relative to a position of the vehicle, wherein the map comprises cells, each cell is classified to a class selected from a group consisting of traversable and non-traversable, and characterized by dimensions equal or larger than an accumulated drift value of the SCNS over a predefined distance; (emphasis added)

               (regarding claim 49 and a non-transitory computer program product)

               using the scanning output data for generating, a relative map representing at least a part of the area, the relative map having known dimensions and being relative to a position of the vehicle, wherein the relative map comprises cells, each cell being classified to a class selected from at least two classes, comprising traversable and non-traversable, and characterized by dimensions equal or larger than an accumulated drift value of over a predefined distance a self contained navigation system (SCNS) located onboard the vehicle; (emphasis added)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 28-31, 33-35, 37-38, 40-41, 43-47 and 50-61 are allowed because they depend from an allowed claim.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus S. Simon on 15 July 2022.
The application has been amended as follows: 
Please amend the claims as follows: 
28. (Currently Amended) The method of claim 27, wherein updating the position of the vehicle relative to the cells based on the SCNS data includes updating the position of the vehicle relative to obstacles detected in scanning output data of a previous scanning operation from the multiple scanning operations and not detected in scanning output data of a later scanning operation from the multiple scanning operations, while at least one of the obstacles is still located within an area of the map.
42. (Currently Amended) A system mountable on a vehicle for autonomous navigation, the system comprising:
a scanning device for scanning an area surrounding the vehicle to thereby provide scanning output data; and
a self-contained navigation system (SCNS) for providing data indicative of a current position of the vehicle relative to a previous position; and at least one processor;
wherein the scanning device is operable to repeatedly execute a scanning operation, where each scanning operation includes scanning an area surrounding the vehicle, to thereby generate respective scanning output data;
wherein the at least one processor is configured to:
generate, based on the scanning output data from multiple scanning operations, a map representing at least a part of the area, the map having known dimensions and being relative to a position of the vehicle, wherein the map comprises cells, each cell is classified to a class selected from a group comprising of traversable and non-traversable, and
characterized by dimensions equal or larger than an accumulated drift value of the SCNS over a predefined distance; wherein non-traversable cells correspond to obstacles identified in the scanning output data; and receive SCNS data and update a position of the vehicle relative to the cells based on the SCNS data.
43. (Currently Amended) The system of claim 42, wherein updating a position of the vehicle relative to the cells based on the SCNS data includes updating the position of the vehicle relative to non-traversable cells indicative of obstacles detected in scanning output data of a previous scanning operation from the multiple scanning operations and not detected in scanning output data of a later scanning operation from the multiple scanning operations, while at least one of the obstacles is still located within an area of the map.
	50. (Currently Amended) The method of claim 27, wherein the predefined distance is derived from one or more dimensions of the map.

51. (Currently Amended) The system of claim 42, wherein the predefined distance is derived from one or more dimensions of the map.
52. (Currently Amended) The vehicle of claim 48, wherein the predefined distance is derived from one or more dimensions of the map.
53. (Currently Amended) The computer program product of claim 49, wherein the predefined distance is derived from one or more dimensions of the map.
57. (Currently Amended) The method of claim 33, wherein the navigation within the area represented by the relative map while avoiding non-traversable cells is without GPS.
58. (Currently Amended) The method of claim 33, wherein the other navigation technique includes one or more of: GPS[[;]] or[[and]] computer vision.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/Examiner, Art Unit 3666                                                                                                                                                                                                        
/AARON L TROOST/Primary Examiner, Art Unit 3666